United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                       July 7, 2004

                                                             Charles R. Fulbruge III
                                                                     Clerk
                            No. 03-40985
                          Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

IRWIN JAY WEAVER,
also known as Irvin Jay Weaver,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                         (L-02-CR-932-1)
                      --------------------

Before WIENER, DeMOSS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Irwin Jay Weaver appeals his conviction by

a jury on two counts of transporting undocumented aliens within the

United States for financial gain by means of a motor vehicle, in

violation of 8 U.S.C. §§ 1324(a)(1)(A)(ii) and 1324(a)(1)(B)(i).

Weaver contends that his indictment charged a crime narrower than

the criminal   conduct   proscribed   by   the   statute   and   that    the

evidence was insufficient to support his conviction as charged. He

argues that although he was charged with transporting aliens who

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
had illegally entered the United States, in furtherance of such

violation of law, there was no evidence that he did anything to

further the aliens' entry.         We conclude that Weaver's indictment

correctly   charged     him   with     a      crime       under    8   U.S.C.   §§

1324(a)(1)(A)(ii) and 1324(a)(1)(B)(i) and that the evidence was

sufficient to support the conviction. See Jackson v. Virginia, 443

U.S. 307, 319 (1979); United States v. Nolasco-Rosas, 286 F.3d 762,

765 (5th Cir. 2002); United States v. Rivera, 879 F.2d 1247, 1251-

52 (5th Cir. 1989).

     In a variation on his sufficiency argument, Weaver also

asserts   that   the   district     court's    jury       charge   constructively

amended   the    indictment   and    permitted        a   conviction    based   on

transportation of aliens in furtherance of the aliens' unlawful

presence in this country when the indictment charged only that the

aliens had entered and that the transportation was in furtherance

of such violation of law.         Weaver did not object to the district

court's jury instructions, so we review them for plain error.                   See

United States v. Daniels, 252 F.3d 411, 414 & n.8 (5th Cir. 2001).

We conclude that the district court's jury charge was consistent

with our precedent and did not constructively amend the indictment.

See id. at 414; Rivera, 879 F.2d at 1252.             There was no reversible

error, plain or otherwise.

     AFFIRMED.




                                       2